          Case 3:19-cv-00268-JCS Document 1 Filed 01/16/19 Page 1 of 10
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


          Scott Johnson,                           Case No.

                  Plaintiff,
                                                Complaint For Damages And
            v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
          Simon Chang, in individual and           Act; Unruh Civil Rights Act
       representative capacity as trustee of
          The Chang/Yu Family Trust U.D.T
       dated April 11, 2006;
          Yik Lin Yu, in individual and
       representative capacity as trustee of
          The Chang/Yu Family Trust U.D.T
       dated April 11, 2006;
          Redwood Inn LLC, a California
       Limited Liability Company; and
          Does 1-10,

                  Defendants.


              Plaintiff Scott Johnson complains of Simon Chang, in individual and

      representative capacity as trustee of The Chang/Yu Family Trust U.D.T dated

      April 11, 2006; Yik Lin Yu, in individual and representative capacity as trustee

      of The Chang/Yu Family Trust U.D.T dated April 11, 2006; Redwood Inn

      LLC, a California Limited Liability Company; and Does 1-10 (“Defendants”),

      and alleges as follows:



                                              
                                               
      Complaint
      
          Case 3:19-cv-00268-JCS Document 1 Filed 01/16/19 Page 2 of 10
      

            PARTIES:
        1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
    level C-5 quadriplegic. He cannot walk and also has significant manual
    dexterity impairments. He uses a wheelchair for mobility and has a specially
    equipped van.
        2. Defendant Simon Chang, in individual and representative capacity as
    trustee of The Chang/Yu Family Trust U.D.T dated April 11, 2006, owned the
    real property located at or about 1530 Lombard Street, San Francisco,
    California, in March 2018.
       3. Defendant Yik Lin Yu, in individual and representative capacity as
   trustee of The Chang/Yu Family Trust U.D.T dated April 11, 2006, owned the
   real property located at or about 1530 Lombard Street, San Francisco,
   California, in March 2018.
       4. Defendant Simon Chang, in individual and representative capacity as
   trustee of The Chang/Yu Family Trust U.D.T dated April 11, 2006, owned the
   real property located at or about 1530 Lombard Street, San Francisco,
   California, in May 2018.
       5. Defendant Yik Lin Yu, in individual and representative capacity as
   trustee of The Chang/Yu Family Trust U.D.T dated April 11, 2006, owned the
   real property located at or about 1530 Lombard Street, San Francisco,
   California, in May 2018.
       6. Defendant Simon Chang, in individual and representative capacity as
   trustee of The Chang/Yu Family Trust U.D.T dated April 11, 2006, owned the
   real property located at or about 1530 Lombard Street, San Francisco,
   California, in September 2018.
       7. Defendant Yik Lin Yu, in individual and representative capacity as
   trustee of The Chang/Yu Family Trust U.D.T dated April 11, 2006, owned the
   real property located at or about 1530 Lombard Street, San Francisco,


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00268-JCS Document 1 Filed 01/16/19 Page 3 of 10
      

    California, in September 2018.
        8. Defendant Simon Chang, in individual and representative capacity as
    trustee of The Chang/Yu Family Trust U.D.T dated April 11, 2006, owns the
    real property located at or about 1530 Lombard Street, San Francisco,
    California, currently.
        9. Defendant Yik Lin Yu, in individual and representative capacity as
    trustee of The Chang/Yu Family Trust U.D.T dated April 11, 2006, owns the
    real property located at or about 1530 Lombard Street, San Francisco,
    California, currently.
       10.Defendant Redwood Inn LLC owned Redwood Inn located at or about
   11530 Lombard Street, San Francisco, California, in March 2018.
       11.Defendant Redwood Inn LLC owned Redwood Inn located at or about
   11530 Lombard Street, San Francisco, California, in May 2018.
       12.Defendant Redwood Inn LLC owned Redwood Inn located at or about
   11530 Lombard Street, San Francisco, California, in September 2018.
       13.Defendant Redwood Inn LLC owns Redwood Inn (“Motel”) located at
   or about 11530 Lombard Street, San Francisco, California, currently.
       14.Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.



                                             
                                              
      Complaint
      
          Case 3:19-cv-00268-JCS Document 1 Filed 01/16/19 Page 4 of 10
      

        JURISDICTION & VENUE:
        15.The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        16.Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        17.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.

       FACTUAL ALLEGATIONS:
       18.Plaintiff went to the Motel in March 2018, May 2018 (twice) and
   September 2018 with the intention to avail himself of its goods or services,
   motivated in part to determine if the defendants comply with the disability
   access laws.
       19.The Motel is a facility open to the public, a place of public
   accommodation, and a business establishment.
       20.Guest rooms are one of the facilities, privileges, and advantages offered
   by Defendants to patrons of the Motel.
       21.Defendants did not offer persons with disabilities with a range of
   options equivalent to other customers during plaintiff’s visits. The required
   accessible rooms were not dispersed among the various classes of sleeping
   accommodations available to patrons, including with respect to the number of
   beds provided.
       22.Plaintiff needed two beds—one for himself and one for his aide, who
   assists him.


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00268-JCS Document 1 Filed 01/16/19 Page 5 of 10
      

        23.Additionally, the Motel’s website did not allow customers to book
    accessible guest rooms online.
        24.Currently, Defendants do not offer persons with disabilities with a range
    of options equivalent to other customers. The required accessible rooms are
    not dispersed among the various classes of sleeping accommodations
    available to patrons, including with respect to the number of beds provided.
        25.Currently, the Motel’s website does not allow customers to book
    accessible guest rooms online.
        26.Paths of travel are another one of the facilities, privileges, and
   advantages offered by Defendants to patrons of the Motel.
       27.The lobby entrance of the Motel had a slope as high as 18.5% and there
   was no level landing.
       28.Currently, the lobby entrance of the Motel does not have a level landing
   at the top of the ramp.
       29.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       30.Plaintiff personally encountered these barriers.
       31.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty.
       32.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       33.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of


                                              
                                               
      Complaint
      
          Case 3:19-cv-00268-JCS Document 1 Filed 01/16/19 Page 6 of 10
      

    access if complete removal were not achievable.
        34.Plaintiff will return to the Motel to avail himself of its goods or services
    and to determine compliance with the disability access laws. He is currently
    deterred from doing so because of his knowledge of the existing barriers. If the
    barriers are not removed, the plaintiff will face unlawful and discriminatory
    barriers again.
        35.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       36.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       37.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00268-JCS Document 1 Filed 01/16/19 Page 7 of 10
      

                 or procedures, when such modifications are necessary to afford
                 goods,    services,    facilities,   privileges,   advantages,   or
                 accommodations to individuals with disabilities, unless the
                 accommodation would work a fundamental alteration of those
                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                 Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals
                with disabilities. 42 U.S.C. § 12183(a)(2).
       38.Under the ADA, a hotel must provide persons with disabilities a range of
   options equivalent to those available to other persons served by the facility.
   Sleeping rooms and suites required to be accessible must be dispersed among
   the various classes of sleeping accommodations available to patrons of the
   hotel and this takes into account the number of beds provided.
       39.Here, the failure to provide a range of options equivalent to those
   available to other persons served by the facility is discriminatory and a
   violation.
       40.Under the ADA, public accommodations that own or operate a place of
   lodging have an obligation to “ensure that individuals with disabilities can
   make reservations for accessible guest rooms during the same hours and in the


                                              
                                               
      Complaint
      
          Case 3:19-cv-00268-JCS Document 1 Filed 01/16/19 Page 8 of 10
      

    same manner as individuals who do not need accessible rooms.” 28 C.F.R. §
    36.302(e)(1)(i).
        41.Here, the Motel’s failure to provide disabled individuals the ability to
    book accessible guestrooms online through their website, like non-disabled
    individuals, is a violation ADA.
        42.The area in front of a doorway must be level and clear. 2010 Standards
    § 404.2.4.
        43.Here, the failure to provide a level landing is a violation of the law.
        44.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       45.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       46.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       47.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       48.The Unruh Act provides that a violation of the ADA is a violation of the


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00268-JCS Document 1 Filed 01/16/19 Page 9 of 10
      

    Unruh Act. Cal. Civ. Code, § 51(f).
        49.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        50.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
       51.Although the plaintiff was markedly frustrated by facing discriminatory
   barriers, even manifesting itself with minor and fleeting physical symptoms,
   the plaintiff does not value this very modest physical personal injury greater
   than the amount of the statutory damages.

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.







                                               
                                                
      Complaint
      
          Case 3:19-cv-00268-JCS Document 1 Filed 01/16/19 Page 10 of 10
      

          3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
    Dated: January 14, 2019            CENTER FOR DISABILITY ACCESS
 
 
                                         By:
                                       ____________________________________
                                             Chris Carson, Esq.
                                               Attorney for plaintiff
 





















                                              
                                               
      Complaint
      
